DETAILED ACTION
Final
Response to Amendment
The amendment filed on 12/21/2020 is entered and acknowledged by the Examiner. Claims 1, 4-6, and 9 have been amended. Claims 3 and 8 have been canceled. New claims 18-20 have been added. Claims 1-2, 4-7, and 9-20 are currently pending in the instant application.
The objection of claims 5-6 due to minor informality is withdrawn in view of Applicant’s amendment.
The rejection of claims 1-5 and 8-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendment.
The rejection of claims is withdrawn in view of Applicant’s amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0297947 A1 (hereinafter Deng) or US 2009/0146115 A1 (hereinafter Xiao).
Regarding claim 20, Deng discloses a positive electrode active material (a charge material precursor) for lithium secondary battery comprises a carbonate precursor represented by (NixCoyMnz)CO2 wherein 0<x≤1, 0≤y≤1, and 0<z≤1 (See [0071]). The carbonate precursor of Deng anticipated the claimed charge material precursor.
Similarly, Xiao discloses a positive electrode active material (a charge material precursor) for lithium secondary ion battery comprises a nickel-manganese-cobalt hydroxide compound represented by NixMnyCo1-x-y(OH)2 wherein 0.05≤x≤0.8, 0.1≤y≤0.4, and x+y≤1, for example Ni2/5Mn2/5Co1/5(OH)2 (See [0015], [0019], and [0020]). The nickel-manganese-cobalt hydroxide compound of Xiao anticipated the claimed charge material precursor.
Claim 20 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2011/0250499 A1 (hereinafter Hiratsuka).
Regarding claim 20, Hiratsuka discloses a positive electrode active material (a charge material precursor) for 1-y-zMnyCoz)(OH)2 wherein 0.15≤y≤0.3, 0.05≤z≤0.3, and 0.2≤y+z≤0.6 (See [0017] and [0087]). The nickel-manganese-cobalt compound of Hiratsuka anticipated the claimed charge material precursor.
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Allowable Subject Matter
Claims 1-2, 4-7, and 9-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the cathode material of Claim 1 is deemed to be structurally different from the prior art of record. Namely, the claimed cathode material having an improved pore volume resulting from presence of residual ions on the surface of the surface of particles. Therefore, Claim 1 is allowable over the prior art of record. Claims 2, 4-7, and 9-19 directly or indirectly depend from Claim 1 and are allowable based on their dependency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH TUAN NGUYEN whose telephone number is (571)272-8082.  The examiner can normally be reached on M-F 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571) 272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHANH T NGUYEN/Primary Examiner, Art Unit 1761